DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the pipeline status synchronizer is to wherein the FIFO status synchronizer”.  Examiner is uncertain how to interpret this limitation, as “FIFO status synchronizer” has no antecedent basis.  Furthermore, it is unclear what the limitation means as two different synchronizers are mentioned to “provide an indicator”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “comparators to compare a first set of pointers with a second set of pointers, wherein the first set of pointers are associated with the pipeline read from the pipeline, wherein the second set of pointers are associated with the pipeline to write to the pipeline” and “perform and AND operation on the outputs”, and “whether the pipeline is full, empty, almost full, or almost empty” which are abstract ideas that can be performed as mental steps.  This judicial exception is not integrated into a practical application because the computer elements recited in the claim, pipeline, pointers, logic, and pipeline status synchronizer are generic.  The generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In essence, the claimed invention merely compares the values of two pointers, determines pipeline fullness based on the comparison, and provide the result.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because providing an indicator of a status is simply transmission of data, and is a well-understood, routine, conventional computer function as recognized by the court decisions listed in MPEP § 2106.05(d).

Allowable Subject Matter
Claims 1-8 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record discloses determining pipeline status (see for example, Fischer, patent # US 6542987 B1).  However, prior art of record does not teach or suggest, inter alia, using a filter, Schmitt trigger, and at least two flip-flops to indicate the status of the pipeline.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/               Primary Examiner, Art Unit 2181